


110 HR 4263 IH: Health Insurance Tax Credit Assistance

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4263
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Melancon (for
			 himself and Mr. Gerlach) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a tax
		  credit for charitable contributions to private, nonprofit charities providing
		  health insurance premium assistance and drug co-payment assistance, thereby
		  transitioning uninsured Americans into private insurance and transitioning
		  Medicaid patients into private insurance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Tax Credit Assistance
			 Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Health care
			 spending in the United States has grown rapidly to a rate of approximately 10
			 percent a year.
			(2)According to the Congressional Budget
			 Office, with the cost of health care rising rapidly, spending for Medicare and
			 Medicaid is projected to grow even faster—in the range of 7 percent to 8
			 percent annually.
			(3)More and more
			 Americans with health insurance coverage are experiencing increases in
			 out-of-pocket expenses for health care.
			(4)The rising costs
			 of healthcare is driving more citizens to be uninsured or underinsured.
			 According to the Bureau of the Census, Department of Commerce, the number of
			 Americans without health insurance in 2005 increased by 800,000 to 46,600,000
			 from 45,800,000 in 2004.
			(5)Many of these
			 uninsured, nonelderly adults face chronic conditions.
			(6)The rising costs
			 of healthcare are compounded for Americans who suffer from a chronic disease
			 that requires expensive treatments. Some of these uninsured adults with chronic
			 conditions forgo needed medical care or prescription drugs, due to the
			 prohibitive costs.
			(7)Many families who
			 have a loved one with an expensive chronic condition often face a difficult
			 dilemma: if they receive public assistance through State Medicaid programs,
			 they must meet and maintain a certain income threshold and if they leave public
			 assistance for private insurance, they must then be able to meet higher
			 premiums, co-payments and drug costs.
			(8)Currently,
			 nonprofit charitable organizations have recognized a need to develop financial
			 assistance programs for patients with expensive chronic illnesses to access
			 treatment and therapies to lead productive and healthy lives.
			(9)These patient
			 assistance organizations (PAOs) prevent patients with expensive chronic
			 illnesses and conditions from depleting financial resources to qualify for
			 public assistance programs by subsidizing health insurance premiums; pharmacy
			 and treatment co-payments; and expense associated with Medicare.
			(10)The Federal
			 Government should be looking for ways to reduce the costs to public programs
			 like Medicaid at the same time transitioning beneficiaries into the private
			 health market. One way to do this is to create incentives for beneficiaries and
			 their families to enter the workforce, earn a better living and ultimately,
			 participate in the private health insurance market.
			(11)A targeted tax
			 credit is one way the Federal Government could encourage citizens to donate to
			 qualified PAOs.
			(12)The benefits of a
			 tax credit provides the Federal Government with a greater savings than the cost
			 of the tax credits themselves by transitioning patients off public programs
			 such as Medicaid, lifting them out of poverty, and enabling them to access
			 health insurance coverage.
			(13)This tax credit
			 also contributes to PAOs that can cover the TrOOP or
			 doughnut hole expenses that Medicare part D does not cover for
			 disabled and senior citizens.
			(14)This tax credit
			 in the end fosters a tax policy that addresses three major areas of public
			 policy concern—
				(A)uninsured and
			 underinsured citizens;
				(B)treatment for
			 Medicare beneficiaries (doughnut hole); and
				(C)cost savings for
			 Medicaid.
				3.Credit for
			 charitable contributions to certain private charities providing health
			 insurance premium assistance and drug copayment assistance to the uninsured and
			 underinsured
			(a)In
			 generalSubpart A of part IV of chapter 1 of the Internal Revenue
			 Code of 1986 (relating to nonrefundable personal credits) is amended by
			 inserting after section 25D the following new section:
				
					25E.Credit for
				contributions to the chronically ill uninsured and underinsured
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified charitable contributions made by the taxpayer.
						(b)LimitationThe
				amount allowed as a credit to the taxpayer under subsection (a) shall not
				exceed $1,000 ($2,000 in the case of a joint return).
						(c)Qualified
				charitable contributionFor the purposes of this section, the
				term qualified charitable contribution means a charitable
				contribution (as defined in section 170(c)) made in cash to a qualified
				charity.
						(d)Qualified
				charityFor purposes of this section—
							(1)In
				generalThe term qualified charity means an
				organization described in section 501(c)(3) and exempt from tax under section
				501(a)—
								(A)which is certified
				by the Office of Inspector General of the Department of Health and Human
				Services as meeting the requirements of paragraph (2), and
								(B)which is organized
				under the laws of a State at the time the contribution is made and is exempt
				from income taxation (if any) by such State.
								(2)Charity must
				work to assist chronically ill patients with health insurance premium
				assistance and copayment assistanceAn organization meets the
				requirements of this paragraph only if the predominant activity of such
				organization is the subsidizing of health insurance premiums and pharmacy
				co-payments of individuals who are uninsured or cannot otherwise afford health
				insurance or drug treatments.
							(e)Denial of double
				benefitNo deduction shall be
				allowed under any other provision of this chapter for any contribution for
				which a deduction or credit is allowed under subsection (a).
						(f)Election to not
				take creditNo credit shall
				be allowed under subsection (a) for any contribution if the taxpayer elects to
				not have this section apply to such
				contribution.
						.
			(b)Clerical
			 amendmentsThe table of sections of such subpart is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for contributions to the chronically ill
				uninsured and
				underinsured.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
